DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the pulling-in member" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter H. Wong U.S. Patent 7,070,231 B2 (Wong) in view of Yoshiako Kawai et al. U.S. Patent 5,921,858 (Kawai).
Regarding claim 1, Wong discloses a ventilation mat comprising: a ventilation mat body (Figure 1 Element 12 and 14); and a ventilation guide (Element 38) with a fan attachment hole provided at one end thereof (hole of Element 36 along Element 38), wherein the ventilation mat body comprises: a first base material having an air-permeable three-dimensional structure; an air-permeable cover that is formed of a cloth, is entirely air-permeable, and covers a surface of the first base material (Column 3 Line 44-67); a side barrier that has an air permeability lower than that of the air-permeable cover, and covers an outer periphery of the first base material other than the connection hole (Column 4 Lines 8-22).  Wong does not directly disclose the ventilation guide to be a non-air permeable tube.  Kawai discloses a ventilation mat wherein the ventilation guide is a non-air-permeable tube, and comprises a ventilation path formed inside thereof by a second base material having an air-permeable three-dimensional structure; the other end of the ventilation guide being connected to a connection hole provided on a side surface of the ventilation mat body (Figure 2 Element 12, 12A, 18; Column 4 Line 61-65).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Wong as taught by Kawai to include Kawai’s ventilation guide material and engagement to the mat body.  Such a modification would provide a means to provide an air source for circulation within the mat body.  
Regarding claim 2, Wong in view of Kawai discloses the ventilation mat wherein the air-permeable cover is a nonwoven fabric (Column 4 Lines 1-7, Wong). 
Regarding claim 3, Wong in view of Kawai discloses the ventilation mat wherein the side barrier is fixed to the first base material by sewing or adhesion (Figure 4 Element 66; Column 4 Line 8-22, Wong).  
Regarding claim 4, Wong in view of Kawai discloses the ventilation mat wherein Page 2 of 4Supplemental Preliminary Amendment for Docket No. HIB19311PCTUSa detachment preventing part that projects from the ventilation guide and has a width larger than that of the ventilation guide is provided at an end of the second base material on a connection hole side, and a notched part having a shape corresponding to the shape of the detachment prevention part is provided in the vicinity of the connection hole of the first base material (Figure 21-26 Element 241, 232 engagement to the mat, Column 10 Lines 39-Column 12 Line 64, Kawai).  Such a modification would provide a means to securely fasten the air source for containing the circulation within the mat. 
Regarding claim 5, Wong in view of Kawai discloses the ventilation mat wherein a mask sheet (Element 72, Wong) is attached to the air-permeable cover.  Wong in view of Kawai does not directly disclose the mask to have a permeability lower than that of the air-permeable cover.  Material properties appropriately selected to improve the permeable features of the mat is a common and obvious modification well known in the art.  Wong in view of Kawai does not directly disclose the mask to be oriented so that an exposed area per unit area of the air-permeable cover increases as a distance from the connection hole is longer.  The diminishing distribution of air flow from the air source is a commonly known property.  It would be obvious to provide a pattern or alternative orientation and arrangement of the mask to control the distribution of the air flow throughout the mat.  
 Regarding claim 6, Wong in view of Kawai discloses the ventilation mat wherein the ventilation mat body comprises a first ventilation mat body (Figure 1 Element 12, Wong), and a second ventilation mat body (Figure 1 Element 14, Wong), that is provided distant 
Regarding claim 7, Wong in view of Kawai discloses the ventilation mat and the side barrier and the ventilation mat body are fixed to each other by a fastener (Figure 1 Element 18 and 28, Column 4 Lines 8-22, Wong).  Wong in view of Kawi does not directly disclose the side barrier to be made of a resin film.  Material modification is common and well known in the art that resin film is an air impermeable material.  Such a modification would provide a means to prevent air exiting from select areas through the mat.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter H. Wong U.S. Patent 7,070,231 B2 (Wong) in view of Yoshiako Kawai et al. U.S. Patent 5,921,858 (Kawai) further in view of Makoto Kan et al. U.S. Patent 6,386,577 B1 (Kan).
Regarding claim 8, Wong in view of Kawai discloses the ventilation mat discloses the first and second ventilation mat body (Element 12 and 14, Wong) with first and second ventilation holes (Element 48, Wong).  Wong in view of Kawai does not directly disclose a pulling-in member.  Kan discloses a seat assembling comprising a mat body wherein a pulling-in member retains the mat body along the seat frame (Figure 2 Element 30-32).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Wong in view of Kawai as taught by Kan to include Kan’s pulling-in member.  Such a modification would provide a means to securely fasten the mat body in place along the seat.  
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN H KIM/Primary Examiner, Art Unit 3636